EXAMINER’S AMENDMENT
During examination, Examiner determined that the searches for the restricted inventions overlapped more than originally thought. The restriction set forth 8/19/21 has been withdrawn.
Authorization for this examiner’s amendment was given in an interview with Daniel Willingham on 9/20/21. The application has been amended as follows:	
1. (original) A coiling device comprising: (a) a stopper of coil guide configured to be coupled to a body of coil guide with a movable coupling; and (b) a locking hinge coupling said body of coil guide to a coil guide mount, with said locking hinge comprising an axle on which a body of coil guide rotates, and with the body of coil guide comprising a grooved surface that interacts with an opposing grooved surface on a button lock.
2. (original) The coiling device in accordance with claim 1, wherein said body of coil guide further comprises a grooved surface.
3. (original) The coiling device in accordance with claim 1, further comprising one or more of the following: a cutout with two or more opposing sides that vary in distance apart along the length of said cutout side such that some portions of said opposing cutout sides are closer than other portions of said opposing cutout sides, a slit on an edge in which material may fit inside, and a clamp comprising a fulcrum and two levers with an end of each of the two levers of said clamp being held together unless pressure is exerted on the opposite end of one or more lever of said clamp.
4. (original) The coiling device in accordance with claim 1, further comprising a bag attachment to which a coil guide clamp couples, with said hag attachment coupling to a bag or other structure.
5. (original) The coiling device in accordance with claim 1, further comprising one or more portion of one or more of said stopper of coil and said body of coil guide comprising a brake bump or recess that interacts with an opposing brake bump or recess on the alternative of stopper of coil guide and said body of coil guide, which may impact the range of said stopper of coil guide's rotation.

7. (currently amended) A combination bag and coiling device comprising: (a) one or more first pockets that contain insulating materials; second pockets with one or more sides that have one or more layers of materials that close the one or more second pockets, with the one or more layers comprising a breathable mesh material [.]; (c) a stopper of coil guide coupled to a body of coil guide with a movable coupling; and (d) a locking hinge coupling said body of coil guide to a coil guide mount, with said locking hinge comprising an axle on which said body of coil guide rotates, with said body of coil guide comprising a grooved surface that interacts with an opposing grooved surface on a button lock.
8. (currently amended) The combination bag and coiling device in accordance with claim 7, with one or more coil guide attachments coupled with said bag, with said one or more coil guide attachments comprising a surface that is affixed to the bag and with which a coil guide clamp may couple.
9. (currently amended) The combination bag and coiling device in accordance with claim 7, with said bag comprising one or more of the following coupled with one or more portions of said bag: straps, daisy chains, loops, hooks, and other devices and mechanisms on or with which tools and other gear may fasten, attach, or couple.
10. (currently amended) The combination bag and coiling device in accordance with claim 7, with said bag comprising mechanisms that allow pockets of said back to be held in a flattened shape by one or more zippers, snaps, or other mechanisms that couple fabric
11. (currently amended) The combination bag and coiling device in accordance with claim 7, with said bag comprising a water bottle holder coupled with said bag.
12. (currently amended) The combination bag and coiling device in accordance with claim 7, with said bag comprising hooks and/or loops inside the bag to hold a water bladder and a hole allowing a hose from said water bladder to extend outside the hag, with hooks and/or loops coupled with the bag to hold said hose in place.
13. (currently amended) The combination bag and coiling device in accordance with claim 7, with said bag comprising one or more mechanisms to hold one or more solar panels in or on the bag, such that said one or more solar panels may receive sunlight, allowing said one or more solar panels to be plugged into an electronic device to provide electricity and/or charge battery.
14. (currently amended) The combination bag and coiling device in accordance with claim 7, with said bag comprising straps and buckles configured such that when fastened and tightened, the straps and buckles may constrict the bag to hold contents of said bag tighter.
15. (currently amended) The combination bag and coiling device in accordance with claim 7, with said bag comprising a waist strap with pockets to hold items.
16. (currently amended) The combination bag and coiling device in accordance with claim 7, with said bag comprising hooks and/or loops on outside of bag on which items can be attached.
17. (currently amended) The combination bag and coiling device in accordance with claim 7, with said bag comprising a tarp that that can fold up inside or on the bag.
18. (currently amended) The coiling device in accordance with claim 1, further comprising a the 
19. (currently amended) The coiling device in accordance with claim 18 
20. (currently amended) The coiling device in accordance with claim 18 


/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        9/23/21